BRADY, Justice:
The issues in this case are governed completely by the decisions in the following cases: Towles v. Towles, 243 Miss. 59, 137 So.2d 182 (1962) ; Kincaid v. Kincaid, 213 Miss. 451, 57 So.2d 263 (1952); De Marco v. De Marco, 199 Miss. 165, 24 So.2d 358 (1946); Moore v. Moore, 163 Miss. 15, 140 So. 526 (1932) ; and Ramsay v. Ramsay, 125 Miss. 185, 87 So. 491, 14 A.L.R. 712 (1921).
We hold that the proof in this case justifies the conclusion which was reached by the chancellor that the change of circumstances was not the type change which would authorize the chancery court to grant the appellant the relief sought by reduction of the amounts to be paid in support of his two minor children.
For these reasons, this case is affirmed.
Affirmed.
ETHRIDGE, C. J., and RODGERS, JONES and INZER, JJ., concur.